                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )           CR 118-089
                                             )
TOMARIO DESHANE THOMAS                       )
                                         _________

                                         ORDER
                                         _________

       At arraignment, the Court granted Defendant’s request for thirty days to file pretrial

motions and subsequently granted a ten-day extension of the motion filing deadline based on

the timing and volume of discovery in this case. Defense counsel now moves for a second

ten-day extension of the motion filing deadline because he needs more time to review the

large volume of discovery provided by the government and determine if additional pretrial

motions are necessary. (Doc. no. 28.) However, Defendant simultaneously filed eight

pretrial motions. (Doc. nos. 21-27, 29.) Nevertheless, in an abundance of caution, the Court

GRANTS Defendant’s request for an extension. (Doc. no. 28.) All pretrial motions must be

filed no later than February 11, 2019. The government’s joint response to all pretrial

motions, as well as any government motions related to pretrial discovery, must be filed by

February 25, 2019.

       Defense counsel is specifically cautioned that because of this extension,

“preliminary” motions to suppress, dismiss, or sever will not be looked upon favorably. All

motions must comply with Local Criminal Rule 12.1 at the time of filing, including the
provisions concerning affidavits, citations to record evidence, and supporting memorandums.

Any “preliminary” motions on the docket as of February 11, 2019, will be treated as nullities.

       SO ORDERED this 6th day of February, 2019, at Augusta, Georgia.




                                              2
